

EXHIBIT 10.4


CONSULTING AGREEMENT


This Consulting Agreement is entered into as of January 1, 2017 (this
“Agreement”) by and between SCIENTIFIC GAMES CORPORATION, a Delaware
corporation, with offices located at 6650 S. El Camino Road, Las Vegas, Nevada
89118 (the “Company”), and Michael Gavin Isaacs, an individual (the “Consultant”
and, together with the Company, the “Parties”).


RECITALS


WHEREAS, the Company seeks to engage the Consultant as an independent contractor
in a manner consistent with the Company’s commitment to ethics and in compliance
with all applicable Laws (as defined below); and


WHEREAS, this Agreement, including its effectiveness, is subject to the terms of
the Modification Agreement between the Parties dated as of August 4, 2016 (the
“Modification Agreement”).


NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and intending to be legally bound,
the Parties hereto agree as follows:
Section 1    Interpretation
1.1    Certain Terms. As used herein, the following terms have the following
meanings:
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Code” means the Internal Revenue Code of 1986, as amended.
“Governmental Authority” means any national, supranational, foreign, federal,
state, provincial, tribal, peripheral, regional, municipal or local government
or any agency, instrumentality or political subdivision thereof, including any
legislative, executive, judicial, regulatory or other governmental board,
department, agency, authority, commission, administration, court or other body,
or any official of any of the foregoing (including any gaming- or
lottery-related Governmental Authority).
“Intellectual Property Rights” means all patents, copyrights, trademarks, trade
secrets and other intellectual property rights.
“Law” means any order, writ, injunction, decree, judgment, law, ordinance,
decision, opinion, ruling, policy, statute, code, rule, regulation or
administrative or other requirement of any Governmental Authority, in each case,
as may be amended from time to time.
“Person” means any individual (including the heirs, beneficiaries, trusts,
executors, legal representatives or administrators thereof), corporation,
partnership, joint venture, trust, limited liability company, limited
partnership, joint stock company, unincorporated association or other entity.
For the avoidance of doubt, the term includes a Government Authority.







--------------------------------------------------------------------------------




“Representative” means, with respect to any Person, any director, officer,
employee, partner, member, manager, owner, agent, lawyer, accountant, auditor,
professional advisor, consultant or other representative.
“Work Product” means all writings, computer program documentation, software,
works of authorship, technology, inventions, discoveries, processes, techniques,
methods, ideas, concepts, research, proposals, materials and all other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived or reduced to practice by the Consultant
(individually or jointly with any other Persons) during the Term (as defined
below) and resulting from to relating to the Services or relating (or applicable
to or useful with) the business, products or services of the Company or any of
its Affiliates or otherwise delivered by the Consultant to the Company or any of
its Affiliates, including in each case all rights and claims related to any of
the foregoing, and all printed, physical and electronic copies and other
tangible embodiments thereof.
1.2    Incorporation. The Annexes to this Agreement are incorporated by
reference into, and form an integral part of, this Agreement.
Section 2    Engagement
2.1    Services. Upon the terms and subject to the conditions of this Agreement,
the Company hereby engages the Consultant, and the Consultant hereby accepts
such engagement, as an independent contractor to provide the services set forth
in Annex A (collectively, the “Services”). Unless otherwise expressly specified
in Annex A, the Consultant shall furnish, at Consultant’s own expense, any
equipment, supplies and other materials necessary or advisable to perform the
Services. Subject to the provisions of this Agreement, the Company shall not
control the manner or means by which the Consultant performs the Services.
2.2    Relationship of Parties. The Consultant is an independent contractor of
the Company, and this Agreement shall not be construed to create any
association, partnership, joint venture, employee or agency relationship between
the Consultant and the Company (or any of its Affiliates) for any purpose.
Except to the extent specifically authorized in advance by the Company in
writing, the Consultant (a) shall have no authority (and shall not hold himself
out as having authority) to bind or act on behalf or in the name of the Company
or any of its Affiliates, (b) shall not make any agreements or representations
on behalf of the Company or any of its Affiliates and (c) without limiting the
generality of the foregoing, shall not represent the Company or any of its
Affiliates as a lobbyist or agent to any Governmental Authority. Without
limiting the generality of the foregoing, the Consultant will not be eligible to
participate in any vacation, group medical or life insurance, disability, profit
sharing or retirement benefits or any other fringe benefits or benefit plans
offered by the Company or any of its Affiliates to its employees, and the
Company will not make any insurance contributions, including unemployment or
disability, or obtain worker's compensation insurance on behalf of the
Consultant. Any Persons employed by the Consultant in connection with the
performance of the Services shall be the employees of the Consultant and the
Consultant shall be fully responsible for them. The Consultant may not utilize
any subcontractor or engage any other Person in connection with the performance
of the Services without the Company’s prior written consent. The Consultant
shall be fully responsible for any such subcontractors or other Persons and in
no event shall the Consultant be relieved of his obligations under this
Agreement as a result of his use or engagement of any such subcontractors or
other Persons.




Section 3    Compensation


2





--------------------------------------------------------------------------------




3.1    Fees. As full consideration for the provision of Services and the rights
granted to the Company under this Agreement, the Company shall pay the
Consultant the consulting fee set forth in Annex B (pro-rated for any partial
period).
3.2    Expense Reimbursement. The Company agrees to reimburse the Consultant for
reasonable and appropriately documented out-of-pocket expenses actually incurred
and paid by the Consultant but only to the extent (a) directly related to the
Consultant’s performance of the Services and (b) incurred in accordance with the
Company’s expense reimbursement policies.
3.3    Withholding, etc. Amounts payable under this Agreement shall be without
deduction or withholding of any kind other than any tax or other deduction or
withholding determined by the Company to be required by Law. Consultant shall be
responsible for, and shall indemnify the Company against, any taxes or
contributions, including penalties and interest, owed by Consultant.
3.4    Taxes and Internal Revenue Code 409A. The Company makes no
representations or warranties and shall have no responsibility regarding the tax
implications of the compensation and benefits to be paid to the Consultant under
this Agreement, including under Section 409A of the Code, and applicable
administrative guidance and regulations (“Section 409A”). Section 409A governs
plans and arrangements that provide “nonqualified deferred compensation” (as
defined under the Code) which may include, among others, nonqualified retirement
plans, bonus plans, stock option plans, employment agreements and severance
agreements. The Company reserves the right to pay compensation and provide
benefits under this Agreement in amounts, at times and in a manner that
minimizes taxes, interest or penalties as a result of Section 409A. In addition,
in the event any benefits or amounts paid to the Consultant hereunder are deemed
to be subject to Section 409A, the Consultant consents to the Company adopting
such conforming amendments as the Company deems necessary, in its reasonable
discretion, to comply with Section 409A. To the extent any payments of money or
other benefits due to the Consultant hereunder could cause the application of an
accelerated or additional tax under Section 409A, such payments or other
benefits may be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payments or other benefits shall
be restructured, to the extent permissible under Section 409A, in a manner
determined by the Company that does not cause such an accelerated or additional
tax. To the extent any reimbursements or in-kind benefits due to the Consultant
under this Agreement constitute deferred compensation under Section 409A, any
such reimbursements or in-kind benefits shall be paid to the Consultant in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A.
For purposes of Section 409A, references herein to the Consultant’s termination
of services shall refer to Executive’s separation of services with the Company
within the meaning of Treas. Reg. Section 1.409A-1(h). Anything in this
Agreement to the contrary notwithstanding, if at the time of the Consultant’s
separation from service within the meaning of Section 409A of the Code this
Agreement is covered by Section 409A and the Company determines that the
Consultant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that the
Consultant becomes entitled to under this Agreement on account of the
Consultant’s separation from service would be considered deferred compensation,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (i) six months and one day after the
Consultant’s separation from service, or (ii) the Consultant’s death. If any
such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule.


3





--------------------------------------------------------------------------------




Section 4    Certain Agreements
4.1    Restrictive Covenants. The Consultant acknowledges that he has continuing
obligations to the Company as set forth in Section 5 of his Employment Agreement
dated June 9, 2014, as modified and amended (the “Employment Agreement”), which
continue in full force and effect after his separation from employment with the
Company according to their terms and shall apply during the Term of this
Agreement.
4.2    Intellectual Property. The Company is and shall be, the sole and
exclusive owner of all right, title and interest throughout the world in and to
all of the Work Product, including all Intellectual Property Rights therein. The
Consultant acknowledges and agrees that all Work Product is “work made for hire”
for the Company under the copyright Laws of the U.S. or analogous provisions of
applicable Laws outside the U.S. If, for any reason, any of the Work Product
does not constitute a “work made for hire,” the Consultant hereby irrevocably
transfers, assigns and coveys to the Company, in each case without additional
consideration and free and clear of all liens, claims or other encumbrances, all
right, title and interest throughout the world in and to the Work Product,
including all Intellectual Property Rights therein. Any assignment of copyrights
under this Agreement includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as “moral rights”
(collectively, “Moral Rights”). The Consultant hereby irrevocably waives, to the
fullest extent permitted by applicable Law, any and all claims the Consultant
may now or hereafter have in any jurisdiction to any Moral Rights with respect
to the Work Product. The Consultant shall make full and prompt disclosure to the
Company of all Work Product. The Consultant shall not disclose to any Person
(other than the Company or any of its Affiliates) the nature or details of any
Work Product without the prior written consent of the Company. Upon the request
of the Company, the Consultant shall promptly take such further actions,
including execution and delivery of all appropriate instruments of conveyance,
as may be necessary to assist the Company (or its designated Affiliates) to
prosecute, register, perfect, record or enforce its rights in any Work Product.
In the event the Company is unable, after reasonable effort, to obtain the
Consultant’s signature on any such documents, the Consultant hereby irrevocably
designates and appoints the Company as the Consultant’s agent and
attorney-in-fact, to act for and on the Consultant’s behalf solely to execute
and file any such application or other document and do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights or
other intellectual property related to the Work Product with the same legal
force and effect as if the Consultant had executed them. The Consultant agrees
that such power of attorney is coupled with an interest. The Consultant has no
right or license to (a) use, publish, reproduce, prepare derivative works based
upon, distribute, perform, or display any Work Product or (b) use the
trademarks, service marks, trade names, logos, symbols or brand names of the
Company or any of its Affiliates. The Consultant shall require each of the
Consultant’s employees or subcontractors (if applicable) to execute written
agreements securing for the Company the rights provided for in this Section 4.2
prior to such employee or subcontractor providing (or being involved in the
provision of) any Services under this Agreement.
4.3    Regulatory Compliance. The Consultant acknowledges that the Company
and/or its Affiliates are subject to gaming, lottery or similar licensing
requirements of various jurisdictions. The Consultant shall cooperate fully with
the Company and its Affiliates in providing to them any information of whatever
nature that any of them deems necessary or appropriate in assuring itself that
the Consultant possesses the good character, honesty, integrity, and reputation
applicable to those engaged in the gaming and lottery industries. If, during the
Term, the Company (or any of its Affiliates) is notified (formally or
informally) by any Governmental Authority that the engagement of, or conducting
business with, the Consultant may or will jeopardize any license or ability to
be licensed of the Company (or any of its Affiliates) or if the Company (or any
of its Affiliates) concludes that the Consultant may fail to meet the above
criteria (or


4





--------------------------------------------------------------------------------




the compliance committee of the Company or any of its Affiliates otherwise
raises an objection with respect to the Consultant), the Company may immediately
terminate this Agreement upon written notice to the Consultant.
Section 5    Termination
5.1    Term of Agreement. The term of this Agreement shall commence on January
1, 2017 and shall continue until June 30, 2018, unless earlier terminated in
accordance with Section 5.2 (the “Term”). The term of the Agreement can be
extended if agreed to by both parties in writing.
5.2    Termination. Either party may terminate this Agreement upon at least 30
days’ prior written notice of termination, with or without cause, and the
Company may terminate this Agreement effective upon written notice to the
Consultant as contemplated by Section 4.3, subject to payment for Services
authorized and completed as of such date of termination. The Company also may
terminate this Agreement effective upon written notice to the Consultant, in the
event the Consultant has an event which constitutes “Cause”, as defined in the
Employment Agreement.
5.3    Effect of Termination. Notwithstanding the foregoing, (a) Sections 1,
2.2, 4, 5.3, 5.4 and 6 and any other Sections of this Agreement that expressly
or by implication are intended to continue in effect after the expiration or
earlier termination of this Agreement, shall continue in effect after the
expiration or earlier termination of this Agreement in accordance with their
terms, and (b) any termination of this Agreement shall not affect any accrued
rights or liabilities of either Party.
5.4    Payments Upon Termination. In the event that the Consultant terminates
this Agreement pursuant to the first sentence of Section 5.2 or the Company
terminates this Agreement pursuant to the second sentence of Section 5.2, all
future payments due hereunder shall cease as of the date of such termination. In
the event the Company otherwise terminates this Agreement and Consultant timely
delivers to the Company a release in such form as required by the Company and
does not revoke such release, the Company shall continue to pay the Consultant
the monthly fee through June 30, 2018 as liquidated damages without any
obligation of Consultant to mitigate such amounts and no offset for any other
amounts earned.
Section 6    Miscellaneous
6.1    Notice. All notices, approvals and other communications required or
contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, (b) when sent by
cable, telecopy, telegram or facsimile (which is confirmed by the intended
recipient), and (c) when sent by overnight courier service or when mailed by
certified or registered mail, return receipt requested, with postage prepaid, to
the Parties at the following addresses:
In the case of Consultant:     to the last address on the books of the
Company    


In the case of the Company:    Scientific Games Corporation
6650 S. El Camino Road
Las Vegas, NV 89118
Attention: Chief Legal Officer


or such other persons or addresses as either Party may from time to time
designate by notice to the other.


5





--------------------------------------------------------------------------------




6.2    Assignment; Binding Effect. No Party shall assign or transfer or purport
to assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of the other Party; provided, however, that
the Company shall be permitted to (a) assign or transfer any of its rights or
obligations hereunder to any Affiliate of the Company and (b) pledge its rights
or interest under this Agreement. This Agreement shall inure to the benefit of
the Parties and their respective permitted successors and assigns and is binding
upon the Parties and their respective successors and assigns.
6.3    Amendment; Waiver. This Agreement may be amended, changed or supplemented
only by a written agreement executed and delivered by the Parties. Any waiver
of, or consent to depart from, the requirements of any provision of this
Agreement shall be effective only if it is in writing and signed by the Party
giving it, and only in the specific instance and for the specific purpose for
which it has been given. Except as otherwise provided by this Agreement, no
failure on the part of any Party to exercise, and no delay in exercising any
right under this Agreement shall operate as a waiver of such right except to the
extent that such failure including the failure to provide notice as and when
required by this Agreement, has prejudiced the rights and remedies of the other
Party. No single or partial exercise of any such right shall preclude any other
or further exercise of such right or the exercise of any other right.
6.4    Entire Agreement. This Agreement (including the Annexes) constitutes the
entire agreement between the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, negotiations, discussions and understandings,
written or oral, between the Parties with respect to such subject matter. The
parties acknowledge that this Agreement does not supersede any terms of the
Employment Agreement that continue after such agreement’s termination, any
releases entered into between Consultant and the Company or the Modification
Agreement, including the provisions thereof related to the effectiveness of this
Agreement.
6.5    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. The Parties shall negotiate in good faith to amend this Agreement
to give effect to the purpose and intent of the provision found to be invalid,
illegal or unenforceable.
6.6    Governing Law; Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions. The parties agree that any controversy or claim
not resolved by the Parties arising out of or relating to this Agreement shall
be settled by arbitration in accordance with the Rules of the American
Arbitration Association. Venue for the conduct of the arbitration shall be New
York, New York, except that, at the direction of the arbitral tribunal or with
the consent of the Parties, particular hearings in aid of such arbitration may
be held in other places. Judgment upon any award rendered by the arbitrator(s)
may be entered in any court having jurisdiction there. The Parties agree that
the factual findings of the arbitral tribunal shall be final absent manifest or
material error and rulings on questions of Law or mixed questions of fact and
Law shall be reviewed under the “clearly erroneous” standard of review and not
under a “manifest disregard of the law” or other standard, notwithstanding any
Law concerning such standard to the contrary. Except as contemplated by Section
6.8, the remedies expressly provided herein shall constitute the parties’ sole
and exclusive remedies, and all other remedies which might be otherwise
available under the Law of any jurisdiction are hereby waived by both parties.


6





--------------------------------------------------------------------------------




6.7    Costs. Except as otherwise provided in this Agreement, each Party is
responsible for its own costs and expenses incurred in connection with
performing and observing its obligations and covenants under this Agreement.
6.8    Remedies. The Consultant expressly acknowledges and agrees that the terms
of this Agreement are reasonable and necessary for the protection of the
legitimate business interests of the Company. The Consultant acknowledges and
agrees that the Company would be irreparably harmed by a breach of this
Agreement by the Consultant and that money damages are an inadequate remedy for
an actual or threatened breach of this Agreement. Therefore, the Consultant
agrees to the granting of specific performance of this Agreement and injunctive
or other equitable relief in favor of the Company as a remedy for any such
breach, without proof of actual damages, and the Consultant further waives any
requirement for the securing or posting of any bond in connection with any such
remedy. Such remedy shall not be deemed to be the exclusive remedy for any such
breach, but shall be in addition to all other remedies available at Law or
equity to the Company.
6.9    Counterparts. This Agreement may be executed in any number of
counterparts which, taken together, constitute one and the same agreement.
6.10    No Third Party Beneficiaries. Except as expressly contemplated by this
Agreement, nothing in this Agreement shall confer any rights upon any Person
other than the Parties and their respective successors and permitted assigns.
[remainder of this page has been left blank intentionally]




7





--------------------------------------------------------------------------------






 IN WITNESS WHEREOF, the Company and the Consultant have each caused this
Agreement to be duly executed pursuant to due authorization, all as of the day
and year first above written.






 
 
SCIENTIFIC GAMES CORPORATION


 
 
 
 
By:
/s/ Richard M. Haddrill
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
CONSULTANT
 
 
 
 
 
/s/ Michael Gavin Isaacs
 
Name: Michael Gavin Isaacs










--------------------------------------------------------------------------------






Annex A
Services


The Consultant will serve as Vice Chairman of the Company while elected as a
director by the shareholders of the Company and Vice Chairman by the board of
directors of the Company (the “Board”). Consultant hereby agrees to stand for
election for such positions. In addition, the Consultant will provide consulting
services as follows, in each case as requested by the Company’s Chief Executive
Officer or the Chairman of the Board or either of their respective designees:
(i) sales calls and other calls introducing the new Chief Executive Officer to
customers; (ii) internal business and strategy meetings; (iii) specific
strategic and other initiatives; and (iv) external industry events.


During the Term, the Consultant shall be available to dedicate up to thirty-four
(34) hours a month on average at the Company’s request for the performance of
the Services hereunder. The Company and the Consultant intend and anticipate
that (i) as of December 31, 2016, the Consultant shall have a “separation from
service” (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)) from the Company, and (ii) the amount of time the
Consultant shall provide the Services during the Term shall be no more than
twenty percent (20%) of the average level of bona fide services performed by the
Consultant for the Company during the thirty-six (36) month period preceding the
Effective Date.


In the event the Consultant commences bona fide full-time employment with
another employer, he may provide the Services under this Agreement outside
normal business hours and the Company will use reasonable business efforts to
accommodate Consultant’s obligations to his full-time employer.




Equipment


The Company agrees to provide a laptop computer, email account, and Gambling
Compliance subscription and cell phone for use by the Consultant solely for
business purposes under this Agreement. The Company also agrees to provide
Consultant with appropriate office space and secretarial support, as determined
by the Company in its sole discretion.







--------------------------------------------------------------------------------






Annex B
Fees


The Company will pay the Consultant $83,333.33 per month for the Services
provided hereunder, subject to and in accordance with the terms of this
Agreement.


Consultant shall be eligible to be considered for a discretionary bonus for
2017, with the amount of any such bonus, if any such bonus is provided, to be
determined in the sole discretion of the Compensation Committee of the Board
(the “Compensation Committee”).

--------------------------------------------------------------------------------



During the Term, including any extensions thereof, the Consultant is eligible
for continued equity vesting for equity previously granted to Consultant by the
Company during his employment that has not yet vested. Other than Consultant
being eligible for continued vesting after his termination of employment from
the Company, all other terms and conditions of the equity grant agreements
between the Company and Consultant, including but not limited to any performance
criteria, will continue to apply. All equity agreements shall be deemed amended
to provide that any unvested equity awards as of June 30, 2018 shall become
fully vested on June 30, 2018 if the Consultant is then providing services to
the Company; provided, however, that if June 30, 2018 is prior to the
Compensation Committee’s determination as to the satisfaction of any performance
criteria to which any such awards are subject, such awards will not vest unless
and until a determination is or has been made by the Compensation Committee that
such criteria have been satisfied, at which time such awards will vest to the
extent contemplated by the terms of such award (it being understood and agreed,
for the avoidance of doubt, that such awards will immediately be forfeited to
the extent contemplated by the terms of such awards in the event that such
criteria are determined not to have been satisfied). In the event the Consultant
is entitled to liquidated damages as provided in Section 5.4 hereof, the
Consultant shall for purposes of the preceding sentence be treated as if he
continued providing services through June 30, 2018.


If the Consultant timely elects to continue medical coverage under the Company’s
group health plan in accordance with COBRA, the Company will reimburse the
Consultant for the monthly premiums for such coverage less the amount of
employee contributions for similarly-situated active employees of the Company,
for the Term of this Agreement, while the Consultant is eligible for COBRA
coverage.







--------------------------------------------------------------------------------






Annex C
Certifications and Covenants


The Consultant certifies and covenants to the Company as follows:




1.
Consultant shall, in connection with this Agreement, (a) maintain complete and
accurate books and records and (b) comply with all applicable laws, rules and
regulations, including, but not limited to, those relating to anti-corruption,
anti-money laundering, competition, licensing and registration; and



2.
Consultant has not offered or paid, and will not offer or pay, directly or
indirectly, (a) anything of value to any public official or candidate for
political office, or any relative or agent thereof, for purposes of obtaining
any official action or benefit relating in any way to this Agreement or (b) any
commission or finder’s or referral fee to any person or entity in connection
with this Agreement or any activities on behalf of the Company.



In the event the Company has reason to believe any of the foregoing has been
violated, Consultant shall (a) promptly provide the Company (or its
representatives) with access to Consultant’s books and records to enable the
Company (or its representatives) to assess any potential non-compliance and (b)
reasonably cooperate in any related investigation, including making any
employees reasonably available for interviews.


The Consultant hereby acknowledges receipt of a copy of the Company’s (or its
applicable Affiliate’s) Code of Business Conduct. The Consultant agrees and
certifies that the Consultant will abide by such Code of Business Conduct and
will not take any action (or omit to take any action) in connection with this
Agreement or the performance under this Agreement that would conflict with such
Code of Business Conduct.







--------------------------------------------------------------------------------






    
Annex D
Whistleblower Hotline Information


The Company is committed to ethical and compliant business practices throughout
the world. As a consultant for the Company, you are required to conduct yourself
in an ethical manner, comply with all Laws and comply with the Company’s Code of
Business Conduct.


If you discover events of a questionable, fraudulent or illegal nature that are,
or that you believe in good faith may be, a violation of Law, the guidelines set
forth in the Company’s Code of Business Conduct, or other Company policy, you
should report the matter immediately to the Chief Compliance Officer
(212-318-9199). In addition, you may call the Scientific Games Business Hotline
(the “Hotline”), which is available 24 hours a day, seven days a week, at
1-866-384-4277 or log on to www.ethicspoint.com and click on “File a Report.”


To the extent permitted by Law, you may choose to remain anonymous in reporting
any possible violation of the Code of Conduct to the Chief Compliance Officer or
by calling the Hotline.


As a consultant for the Company, you have a duty to cooperate truthfully and
fully in the investigation of any alleged violation of Law or the Company’s Code
of Conduct.


Failure to comply with the requirements of this Annex D will be grounds for the
Company to terminate the Agreement in accordance with the first sentence of
Section 5.2.







